Citation Nr: 0026365	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  95-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 60 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980.


This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 1999, the Board denied the issues 
listed on the first page of this decision.  In October 1999, 
the United States Court of Appeals for Veterans Claims 
(Court), pursuant to a Joint Motion for Remand and to Stay 
Further Proceedings, issued an Order whereby the Board's 
April 1999 decision was vacated and the issues on appeal were 
remanded to the Board for further action.  In turn, the 
Board, in April 2000, remanded the case to the RO.  The 
development requested therein has been completed, and the 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's low back disability is currently manifested 
by the absence of objective evidence of lower back bony 
fixation or ankylosis, by the absence of evidence of a 
fracture of the vertebrae with cord involvement, and by the 
absence of evidence that the veteran is bedridden or uses 
long leg braces.

3.  The veteran's service-connected low back disability does 
not present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would warrant referral of the case 
to the Director of the Compensation and Pension Service.

4.  The veteran's service-connected disabilities are rated as 
60 percent disabling when considered on a combined basis.


5.  The veteran is currently employed; in addition, the 
evidence shows that his service-connected low back 
disability, either in and of itself or in conjunction with 
his service-connected acne vulgaris, does not preclude him 
from obtaining and maintaining substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for a 
low back disability are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321, Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5293 (1999).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 
3.340, 3.341, Part 4, § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented claims that are plausible.  
(With regard to claims for increased compensation, see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).)  It is not 
shown that any records of probative value that could be 
obtained, and which are not already associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.


I.  An Increased Rating for a Low Back Disability

Service connection for a low back disability, characterized 
as lumbosacral strain, was granted by the RO in March 1983, 
and assigned a 20 percent disability rating.  The disability 
rating assigned for this disorder thereafter varied between 
10 percent and 40 percent.  By means of a February 1993 
rating decision, the disability rating for this disorder was 
increased to 60 percent; this appeal ensued.

The severity of a service-connected disability is 
ascertained, for VA compensation purposes, by the application 
of rating criteria that are set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1999) (Schedule).  
Under these criteria, the 60 percent rating that is currently 
in effect for the veteran's low back disability contemplates 
pronounced intervertebral disc syndrome (Diagnostic Code 
5293).  A rating greater than 60 percent is appropriate for 
unfavorable ankylosis of the spine (Diagnostic Code 5286), or 
for vertebral fracture residuals that include cord 
involvement, being bedridden, or requiring long leg braces 
(Diagnostic Code 5285).  It is noted that the 60 percent 
disability rating assigned pursuant to Diagnostic Code 5293 
is the maximum rating that can be granted under that 
diagnostic standard.

The Board finds that the criteria for an increased rating 
under the Schedule are not satisfied.  The report of the most 
recent examination of the veteran, conducted in February 
1998, shows that he exhibited 70 degrees of flexion actively, 
and was able to bend his back 35 degrees both to the right 
and to the left.  He was unable to extend his back past 
neutral, and it was noted that passive range of motion was 
not felt "to be wise" due to the fact that he had recently 
developed some fecal incontinence.  The report, while 
indicating a diagnosis of degenerative disc disease at 
multiple levels, includes remarks by the examiner that there 
was no objective 

evidence of bony fixation or ankylosis of the veteran's lower 
back, and that there was no evidence of a fracture of the 
vertebrae with cord involvement.  The examiner also remarked 
that there was no evidence that the veteran had to be 
bedridden or use long leg braces.  

The Board notes that the medical evidence dated subsequent to 
February 1998, while indicating continued complaints of 
chronic low back pain that were treated by VA on an 
outpatient basis, does not indicate that the situation as 
reported in February 1998 was significantly changed; that is, 
the evidence does not show, nor has the veteran alleged, that 
his lower back was either ankylosed or had necessitated bony 
fixation, that there was fracture of the vertebrae with cord 
involvement, that he was bedridden, or that he used long leg 
braces.  In a statement dated in May 2000, a VA physician 
noted that a February 2000 record showed that the veteran had 
moderate paraspinal muscle spasm with left sacroiliac joint 
tenderness, with fair range of motion in all extremities, and 
a non-ataxic and only slightly antalgic gait.  

In brief, the medical evidence does not demonstrate that the 
criteria for a rating in excess of 60 percent is appropriate 
under the Schedule.  In reaching this conclusion, the Board 
finds that the level of functional impairment exhibited by 
the veteran that is attributable to his service-connected low 
back disability is adequately compensated by that 60 percent 
rating.  Under the provisions of 38 C.F.R. § 4.40 (1999), VA 
is to consider functional loss resulting from musculoskeletal 
disability when ascertaining the severity of any such 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional impairment, however, must be supported by adequate 
pathology.  38 C.F.R. § 4.40 (1999).  While medical records 
show that the veteran has complained of chronic low back pain 
that appears to be productive of significant disability, it 
must be reiterated that recent clinical evidence indicates 
that range of motion was fair, and that gait was only 
slightly compromised.  The Board must therefore conclude that 
the 60 percent disability rating currently in effect, 

which under Diagnostic Code 5293 contemplates pronounced 
impairment, sufficiently encompasses the functional 
disability exhibited by the veteran.

Additional compensation can also be awarded on an 
"extraschedular" basis under 38 C.F.R. § 3.321(b)(1) (1999).  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1999).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In the instant case, the Board acknowledges that the question 
of entitlement to an extraschedular disability rating for the 
veteran's low back disability has been raised by his 
attorney, and was, in part, the subject of the Board's April 
2000 remand.  The RO, in its June 2000 supplemental statement 
of the case, addressed, and denied, this matter.  

The Board must conclude that the schedular evaluations for a 
low back disorder are not inadequate.  As fully detailed 
above, higher disability ratings are available for a low back 
disability where specific objective criteria are met.  The 
veteran does not meet the schedular criteria for higher 
disability ratings, nor does it appear that he has an 
"exceptional or unusual" disability picture.  The medical 
evidence does not indicate that he has required any periods 
of hospitalization for treatment of his low back disability.  
While the clinical record shows that he is frequently 
accorded outpatient treatment by VA, it is noted that such 
treatment is sought for a variety of 

disorders, of which low back complaints are merely one such 
disorder.  These records indicate that he is accorded 
outpatient treatment specifically for his low back disorder 
on no more than a monthly basis, a rate that cannot be 
described as extensive in nature.  In addition, while the 
evidence suggests that there has been previous interference 
with employment as a result of his low back disability, it 
must be noted that the most recent outpatient record, which 
is dated in May 2000, shows that at that time he was working 
for an exterminating company; the fact that he is currently 
employed allays any question that his disability interferes 
with his ability to work.

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that the 
veteran's low back disability is exceptional or unusual, such 
that the regular schedular criteria are inadequate for rating 
purposes, referral for consideration of an extraschedular 
rating is not in order.

In view of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for his low back disability, to 
include an increase on an extraschedular basis.  His claim, 
therefore, fails.

II.  A Total Rating for Compensation Purposes, Based on 
Individual Unemployability Due to Service-Connected Disorders 
(TDIU)

In addition to alleging that his service-connected low back 
disability warrants an increased disability rating, the 
veteran also contends, essentially, that his service-
connected disabilities render him unemployable; that is, as a 
result of these disorders, he is unable to obtain and 
maintain a substantially gainful occupation.  He is currently 
service connected for two disorders:  a low back disability, 
which is rated as 60 percent disabling, and acne vulgaris, 
rated as 10 percent disabling.  

These disorders are deemed to be 60 percent disabling when 
considered on a combined basis.  38 C.F.R. § 4.25 (1999).  In 
circumstances such as the instant case, where the veteran is 
less than totally disabled under the schedular criteria, it 
must be found that service-connected disorders, and service-
connected disorders alone, prevent him from securing and 
maintaining substantially gainful employment.  The fact that 
a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.

The provisions of 38 C.F.R. § 4.16(a) (1999) stipulate, in 
pertinent part, that total disability ratings for 
compensation may be assigned in circumstances in which the 
schedular rating is less than total when the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; "if there is 
only one such disability, this disability shall be rated at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more."  The 
veteran's attorney has averred that this regulation, in 
situations in which there is more than one service-connected 
disability (as in the present case), does not require that 
there be a combined 70 percent rating, with at least one 
disorder rated at 40 percent.  According to the veteran's 
attorney, the phrase "if only one such disability" is not 
meant to distinguish between situations in which there is 
only one service-connected disability, and in which there are 
two or more service-connected disabilities, but rather 
pertains to situations in which there is one service-
connected disability that is rated as 60 percent disabling 
and which renders the veteran unemployable, regardless of the 
number of disabilities for which service connection has been 
established.

The matter of a proper interpretation of 38 C.F.R. § 4.16(a) 
(1999) is, however, irrelevant, in view of the fact that the 
evidence clearly fails to demonstrate that the veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of 

his low back disability, either singly or in conjunction with 
his service-connected acne vulgaris.  In fact, the most 
recent VA outpatient treatment record, dated in May 2000, 
shows that he is working for an exterminating company.  If a 
veteran is employed, it follows that he is not unemployable.  
In addition, the evidence does not indicate that he is 
employed in a marginal capacity; see 38 C.F.R. § 4.16(a) 
(1999).

In a June 2000 statement, the veteran's attorney indicated 
that the veteran "places the VA on notice" that, while he has 
been working, he has been advised that he will have to stop 
soon due to the potential for further aggravating his 
service-connected disability.  No clinical evidence has been 
submitted in support of this statement; the current evidence, 
to the contrary, demonstrates that, even if the veteran was 
currently unemployed, or was only marginally employed, he is 
not precluded from securing or following a substantially 
gainful occupation as a result of his service-connected low 
back disability, again either singly or in conjunction with 
his service-connected acne.  In May 2000, a VA physician, 
following review of the veteran's claims folder, indicated, 
"It is my impression that sedentary employment will not be in 
his detriment."  In addition, while a VA doctor indicated in 
August 1999 that it was his medical opinion that the 
veteran's service-connected low back disability was a "major 
factor in precluding him from any employment," that same VA 
doctor, later that same day in August 1999, indicated, "I 
cannot state that [the veteran's] back problem is the sole 
cause of his unemployability, since it is not, altho[ugh] it 
is a major contributing factor."  

In brief, the evidence demonstrates that the veteran is 
currently employed, and that, even if he were unemployed, any 
inability to secure or follow a substantially gainful 
occupation is not solely attributable to his service-
connected low back disability (or, for that matter, to his 
service-connected acne vulgaris).  Concomitantly, the 
evidence does not demonstrate that his two service-connected 
disabilities, when 

considered on a combined basis, are productive of such 
impairment.  The Board must therefore conclude that the 
preponderance of the evidence is against the veteran's claim, 
and that the assignment of a TDIU is not warranted.

Finally, the Board notes that the veteran's attorney, in his 
June 2000 statement, avers that, in the Supplemental 
Statement of the Case (SSOC) issued by the RO in June 2000, 
in response to the Board's April 2000 remand, certain 
evidence was mischaracterized.  In particular, according to 
the attorney, the SSOC quotes an August 27, 1999, statement 
from a VA physician as indicating that he could not state 
that the veteran's back problem was the sole cause of his 
unemployability.  The attorney alleges that the "actual" 
August 27, 1999, statement from that VA physician includes 
findings that the veteran's low back disability was a major 
factor in precluding him from any employment.  The attorney, 
in his statement, continued as follows:  "Apparently, the 
[RO] adjudicator has decided that the letter, as written, was 
not sufficiently negative, and he or she has added 
language...which makes it appear as if [the VA physician's] 
opinion is against the claim.  The adjudicator has gone so 
far as to place quotation marks around the sentence implying 
that it is an accurate recording of what [the VA physician] 
said, when it is apparent that [the VA physician] never wrote 
the words attributed to him."

The veteran's attorney, in his June 2000 statement, also 
wrote:  "The person adjudicating [the veteran's] claim 
appears to have taken it upon him or herself to deliberately 
misstate the content of evidence favorable to [the veteran's] 
claim, and, as such, has apparently allowed his or her 
personal feelings to intrude on their work.  Such an 
adjudication smacks of unfairness."  The attorney thereupon 
requested that a Decision Review Officer conduct a de novo 
review of the claims, and render a new decision.

The Board finds that such action is not necessary, and must 
point out that the attorney's complaints, and his 
characterization of the adjudicator's professional 

competency, are based on an incomplete review of the 
veteran's claims folder, and are therefore unwarranted and 
inappropriate.  As is clear from the above discussion with 
regard to the veteran's claim for TDIU, there are two 
statements dated August 27, 1999, from that VA physician.  
The SSOC refers to the second of the two statements, and does 
so accurately.  There is no deliberate misstatement of the 
evidence, nor does the adjudicator appear to have permitted 
his personal feelings to intrude upon his work.  In brief, 
there is no evidence that the adjudication "smacks of 
unfairness," and the Board accordingly finds that there is no 
basis upon which to seek further RO review of the veteran's 
claims.


ORDER

An increased rating for a low back disability, currently 
evaluated as 60 percent disabling, is denied.  A total rating 
for compensation purposes, based on individual 
unemployability due to service-connected disorders (TDIU), is 
denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 


- 11 -




- 9 -


